Citation Nr: 0917657	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1970 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that, in pertinent part, denied an increase in a longstanding 
10 percent rating (under Diagnostic Code (DC) 5260, for 
rating limitation of motion on flexion) the veteran was 
receiving for a right knee disability (chondromalacia of the 
patella with osteoarthritis).  

By way of a December 2005 decision, the RO increased the 
rating for the Veteran's service-connected right knee 
disability, effective February 9, 2004, to 20 percent (under 
hyphenated DC 5260-5258, which includes contemplation of 
locking and problems associated with cartilage damage or 
loss).  Since that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
July 2008, the Board remanded this appeal to schedule the 
Veteran for a Travel Board hearing at the RO.  The Veteran 
subsequently canceled that hearing.  

In July 2008, the Board remanded this matter to afford the 
veteran the opportunity to appear for a hearing.  While a 
hearing was scheduled, the veteran submitted a March 2009 
correspondence indicating that she wished to cancel her 
request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA orthopedic examination as 
to her service-connected right knee disability in July 2004.  
The diagnosis was osteoarthritis of the right knee.  

The Board notes that the Veteran has received treatment for 
right knee problems subsequent to the July 2004 VA orthopedic 
examination.  The veteran has indicated that the knee causes 
increasing problems, and the objective medical evidence on 
file appears to support this contention.  Specifically, the 
Board finds pertinent a June 2005 VA consultation note 
indicate that the veteran was mailed a medium knee support 
with hinged side support and straps.   

The Board observes that the Veteran has not been afforded a 
VA examination as to her service-connected right knee 
disability in almost five years.  Additionally, the record 
clearly raises a question as to the current severity of the 
Veteran's service-connected right knee disability.  
Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board notes that the claims file contains no record of 
any treatment (VA or private) for knee problems since 2005.  
Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.    

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated her for 
right knee problems since July 2005.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
July 2005 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
her service-connected right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms 
associated with the Veteran's service-
connected right knee disability should be 
described in detail.  Specifically, the 
examiner should conduct a thorough 
orthopedic examination of the Veteran's 
right knee disability and provide a 
diagnosis of any pathology found.  

In examining the right knee 
disability, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's right 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  

The examination should also comment 
as to whether (and if so, to what 
extent) the knee disability includes 
instability.

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, readjudicate the claim for 
an increase in a 20 percent rating 
currently assigned for the right knee 
disability.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and her representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

